DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          DAVID CALDERON,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D14-4123

                              [March 18, 2015]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Sandra K. McSorley,
Judge; L.T. Case No. 502004CF009117AXX.

   David Calderon, Bushnell, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Moore v. State, 152 So. 3d 644 (Fla. 4th DCA 2014).

GROSS, MAY and CIKLIN, JJ., concur.

                          *           *          *

   Not final until disposition of timely filed motion for rehearing.